 Case 20-02834      Doc 69    Filed 02/26/20 Entered 02/26/20 18:53:25    Desc Main
                                Document     Page 1 of 6



                                        In the

           United States Bankruptcy Court
                        For the Northern District of Illinois



                                             EASTERN DIVISION
IN RE                                        HON. JACK B. SCHMETTERER

 LINDRAN PROPERTIES, LLC (SHORLINE),         CASE NO. 20-02834
                                             CHAPTER 11
                             DEBTOR.
                                             HEARING DATE: FEBRUARY 27, 2020
                                             HEARING TIME: 11:00 A.M.




 OBJECTION TO ENTRY OF BID PROCEDURES ORDER
        The City of Chicago objects to entry of the proposed order [Docket 58] granting
the Debtor’s motion [Docket 26] approving bid procedures and granting other relief
in connection with the proposed sale of the Debtor’s property. The order as drafted
fails to provide critical protection for the Receiver, the community, and the Debtor’s
tenants.


I. Failure to Protect Receiver
        As discussed in court and set forth in the U.S. Trustee’s objection to the
Debtor’s motion [Docket 31], the Debtor owns a number of multi-unit residential
properties in the City of Chicago. Due to Municipal Code violations at all of the
properties which the Debtor was unable to remedy, and which are the subject of
litigation in enforcement cases in state court involving each of the properties, the
Receiver was appointed in each case to take control of the properties. The parties
 Case 20-02834      Doc 69   Filed 02/26/20 Entered 02/26/20 18:53:25       Desc Main
                               Document     Page 2 of 6


have all agreed that it is in the best interests of everyone for the Receiver to remain
in place to maintain the properties.
      The Receiver will incur costs in performance of its duties. Those costs will
eventually be reviewed in state court and if approved will become statutory liens on
the properties or, if the properties are sold, on the proceeds of the sale. However, that
process takes time and it is unavoidable that there will be costs incurred by the
Receiver that will not have been approved by the time of the sale. Clearly the
Receiver is entitled to have those costs paid out of the sale proceeds, but the sale
procedures proposed by the Debtor leave the Receiver vulnerable.
      Paragraph 7 of the proposed order provides that
             . . . all liens, claims, encumbrances, and interests on the
             Property, including, without limitation, the asserted liens,
             claims, and encumbrances of the Receiver, the Trustee, and
             Paper Street Realty, LLC, shall attach to the proceeds from
             the Sale with the same force, effect, validity, and priority
             as such liens, claims, encumbrances, and interests had on
             such Property prior to the closing of the Sale, pursuant to
             applicable law and any order entered by the Court. For the
             avoidance of doubt, the Receiver’s claim against the
             proceeds from the Sale shall include all allowed fees and
             costs incurred by the Receiver with respect to the Property
             to and including the closing of the Sale, notwithstanding
             whether such certificates have been filed with or approved
             by the Housing Court.
Under this paragraph, while clearly the Receiver’s costs that have not yet been
approved by the state court would be claims against the sale proceeds, they have only
the priority they had with respect to the property before the sale. Those claims are
not secured, so they would have no priority at all. All proceeds of the sale will be
subject to liens greatly in excess of any reasonably foreseeable sale price. So, for
expenditures not yet approved by the state court, the Receiver will have no claim to
those proceeds at all.
      It is grossly inequitable to expect the Receiver to continue caring for the
properties, which is clearly for the benefit of all parties involved, without some
assurance that the costs it incurs in that effort will be paid. In a more traditional


                                           2
 Case 20-02834      Doc 69   Filed 02/26/20 Entered 02/26/20 18:53:25       Desc Main
                               Document     Page 3 of 6


Chapter 11 case, there would be some potential protection inasmuch as the Receiver’s
expenditures would almost certainly be administrative expenses, which would have
to be paid to confirm a plan. But in this case, it is entirely possible that no plan will
be proposed, much less confirmed. It is probably in the best interests of the Debtor
to simply dismiss this case, or allow it to be dismissed, after the sale is concluded.
From a business and cost-control perspective, it is clear.
      If the court allows the Debtor to proceed with a sale in Chapter 11 under these
circumstances, at the very least, provision must be made for payment of expenses
incurred in furtherance of that project, which means the Receiver’s expenditures in
care of the properties. That could take the form of a carve-out from the sale proceeds
for anticipated Receiver expenses, or a provision in the order providing that such
expenses must be paid out of the sale proceeds, and precluding distribution of sale
proceeds until the costs are determined and paid. It is no comfort to say that the
matter can be dealt with in the order approving the sale—at that point, the costs will
have been incurred, and who knows what may have happened in the interim. The
Receiver, if it is asked to care for the properties during the pendency of the case, is
entitled to know—now—that its expenses will be paid. And, it should be clarified
that the Receiver’s costs would be “claims of greater priority” for the purposes of
paragraph 10 of the proposed order, which must be paid even if the Trustee acquires
the properties through a credit bid.


II. Requirements for Purchaser
      The Debtor’s properties were intended to provide sorely-needed low-income
housing, and some of the properties still have tenants. At the last hearing in this
case, the court and the parties discussed the need to ensure that any purchaser of the
Debtor’s properties, all of which are in dire need of repairs and rehabilitation, have
the financial wherewithal to undertake the necessary work, and that the interests of
the tenants be protected. The proposed order, however, contains no enforceable
requirements, on the stalking horse bidder or any other bidder.




                                           3
 Case 20-02834      Doc 69    Filed 02/26/20 Entered 02/26/20 18:53:25        Desc Main
                                Document     Page 4 of 6


       The bid procedures do make reference to financial capacity (Bid Procedures, ¶
(b)(vi)) and plans or proposals for rehabilitation of the properties (Bid Procedures, ¶
(f)(g)), but in neither case is there any standard to be met, or even a goal. It is entirely
at the discretion of the Debtor and the Trustee to determine whether a bid is sufficient
in its form and content, and the Debtor and Trustee can reject any bid they find not
to be “best” based on only the vaguest of criteria. See Proposed Order, ¶ 6.
       There is no requirement that a purchaser commit to rehabilitation of the
properties, or retention of tenants.       Ideally, any prospective purchaser of the
properties should be required to provide (a) proof of funding for the acquisition and
the rehabilitation of the properties; (b) a plan for compliance showing a timeline for
completion; and (c) a plan for current tenants, including extending all existing leases
for 6 months after close of sale and provide reasonable relocation assistance to any
tenant displaced due to planned construction. These basic requirements would help
ensure that the properties do not remain blights on the urban landscape indefinitely,
and that tenants are not needlessly displaced.


III. Conclusion
       For the foregoing reasons, the court should deny the Debtor’s motion unless
and until any order entered pursuant to that motion both (a) protects the Receiver’s
ability to be compensated for its care of the estate’s property, and (b) includes
requirements that bidders show both financial ability and a plan to rehabilitate the
properties, and protect the interests of tenants.


 Dated: February 26, 2020                        Respectfully submitted,

                                                 THE CITY OF CHICAGO

 Mark A. Flessner                                Mark A. Flessner
 Corporation Counsel                             Corporation Counsel
 Charles A. King
 Assistant Corporation Counsel - Senior          By: /s/ Charles A. King
 Chicago Department of Law                           Asst. Corporation Counsel - Senior
 121 N. LaSalle St., Suite 400
 Chicago, IL 60602

                                             4
Case 20-02834    Doc 69   Filed 02/26/20 Entered 02/26/20 18:53:25   Desc Main
                            Document     Page 5 of 6


312-742-0019
chuck.king@cityofchicago.org




                                      5
 Case 20-02834       Doc 69   Filed 02/26/20 Entered 02/26/20 18:53:25   Desc Main
                                Document     Page 6 of 6




                               CERTIFICATE OF SERVICE


       I, Charles A. King, an attorney, hereby certify that on February 26, 2020, I
caused a copy of the attached Objection to Entry of Bid Procedures Order to be served
via the court’s electronic noticing system for Registrants on those designated to
receive such service as provided on the attached Service List.
                                              /s/ Charles A. King


                                     SERVICE LIST
Registrants
(Via CM/ECF)


William S. Hackney, III           whackney@salawus.com
J. Mark Fisher                    mfisher@schiffhardin.com
Jin Yan                           jyan@schiffhardin.com
Jeffrey L. Gansberg               Jeffrey.l.gansberg@usdoj.gov
Kevin H. Morse                    kmorse@clarkhill.com
Scott N. Schreiber                sschreiber@clarkhill.com
Eric E. Walker                    ewalker@perkinscoie.com
Steven B. Chaiken                 schaiken@ag-ltd.com
James Kapp                        jkapp@mwe.com
Joseph M. Robinson                jmrobinson@mwe.com
Patrick S. Layng                  USTPRegion11.ES.ECF@usdoj.gov
